PER CURIAM.
Epitomized Opinion
Fisher, a citizen and taxpayer of the village, brought an action to prevent the wrongful use of $95,000 for which the bonds of the village hda not been voted. This court granted the injunction and in the judgment allowed plaintiff’s attorneys, they having made application to the Solicitor of the village to bring the suit and he having refused, the sum of $1,000. The journal entry was O. K.’d by Christopher, the Solicitor of the village. Subsequently the village issued other bonds and bought the land in question. Christopher now mjakes a motion for retaxing the costs, alleging that $1,000 was too high for the services performed. Held: ■fcPlaintiff was entitled to the relief he sought HPcl the action was entirely regular. He saved the illegal expenditure of $95,000 and the village will not now be heard to sav taht the land was bought out of other funds so that plaintiff did not accomplish any good. Plaintiff’s attorneys were fairly entitled to $1,000. Motion denied.